Citation Nr: 1530699	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  09-09 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed left foot disability (to include left foot neuroma and neuritis), claimed as secondary to service-connected residuals of a left fifth toe fracture.

2.  Entitlement to a compensable rating for residuals of a left fifth toe fracture.

3.  Entitlement to a temporary total rating for convalescence following surgery for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1972 to August 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO) that denied the service connection and convalescence rating claims and continued a 0 percent rating for residuals of a left fifth toe fracture.  In March 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In May 2014 the case was remanded for additional development.

The claim of service connection for a variously diagnosed left foot disability, to include neuroma and neuritis, is so characterized to reflect that service connection for left foot neuritis is encompassed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2014 remand by the Board was, in part, for an examination to secure a VA medical opinion addressing the Veteran's secondary service connection theory of entitlement.  The remand directed the examiner specifically to address the January 2010 opinion by the Veteran's private provider, Dr. Goodman, and the July 2011 VA examiner's opinion, and express agreement or disagreement with each.  The pertinent part of Dr. Goodman's opinion indicated that X-rays show adduction of the distal part of the proximal phalanx to the left fifth toe under-riding the fourth toe, and that bone on bone juxtaposition of the fourth and fifth toes resulted in neuritis (rather than neuroma), causing a pinched nerve that produces burning left foot pain.  As was previously noted, such findings conflicted with the July 2011 VA opinion, and suggested that the Veteran's foot symptoms may at least partially be attributed to his residuals of a left fifth toe fracture (from bone-on-bone contact produced by the healing pattern following the 1997 fracture).  The June 2014 VA examination report does not address the secondary service connection theory of entitlement, or include comment on the other cited opinions, as requested.  Moreover, the May 2014 remand also directed the examiner to identify the best diagnosis for the Veteran's claimed left foot disability, as the record suggests it could be a neuroma, neuritis, or some other disability.  The June 2014 examiner diagnosed only Morton's neuroma, and did not reconcile that finding with conflicting diagnoses in the record.  Therefore, a remand for corrective action is needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, the Veteran's allegations in support of his claim seeking a compensable rating for residuals of a left fifth toe fracture appear to refer to neurological symptoms, and the medical evidence leaves unclear which symptoms, if any, are attributable to his service-connected left fifth toe disability.  The Board notes that, particularly if it is determined that the Veteran's left foot disability is not related to service or his service-connected left fifth toe disability, distinguishing which symptoms and impairment are attributable to his service-connected disability (and therefore compensable) from those that are due to his nonservice-connected left foot disability (and therefore noncompensable) would be critical to properly rating his residuals of a left fifth toe fracture.  Therefore, that matter, along with the claim seeking a total (convalescence) rating for the left foot disability, is inextricably intertwined with the service connection claim being remanded.  Accordingly, the matters must be addressed concurrently.

The case is REMANDED for the following:

1. The AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his claimed left foot disability, and the current severity of his service-connected residuals of a left fifth toe fracture.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination and interview of the Veteran, the examiner should offer opinions that respond to the following:

a. What is the most appropriate diagnosis for the Veteran's claimed left foot disability (neuritis, neuroma, or some other disability entity)?  The examiner should reconcile the conclusion with any other/conflicting diagnoses in the record (and explain the rationale for doing so in detail).

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's left foot disability is caused or aggravated [the opinion must address the concept of aggravation] by service connected residuals of a left fifth toe fracture (as indicated in Dr. Goodman's opinion)?

c. If the diagnosed Veteran's left foot disability is determined to have neither been caused nor aggravated by the residuals of a left fifth toe fracture, the examiner should distinguish (to the extent possible) the symptoms (and any associated functional impairment) attributable to the residuals of a left fifth toe fracture from those attributable to the nonservice-connected left foot disability.  If any symptoms cannot be so distinguished (and may be attributed to either or both disabilities) it should be so specified. The examiner must explain the reasoning for any such distinctions made.

All opinions must include rationale.  The examiner must also specifically comment on the (conflicting) opinions in this matter by Dr. Goodman and the July 2011 VA examiner, expressing agreement or disagreement with each, and the rationale for the agreement or disagreement.  

2. The AOJ should then review the record and readjudicate the claims (to include seeking a higher rating for residuals of a left fifth toe fracture and a total convalescence rating in light of the decision on the claim of service connection for a left foot disability).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

